EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 3, line 1, “clam” has been replaced with –claim--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be Maser et al (US 2014/0280219). Maser teaches a system and method of exercise (FIGs 10, 12, and 15) including: causing a first portion of an exercise class to be displayed on a first display of a first exercise machine (See video player of FIG 12); receiving information indicative of a first performance parameter (completed exercise of FIG 10), the first performance parameter being associated with a first user performing a first activity while the first portion of the exercise class is being displayed on the first display (combination of figures); and a timeline corresponding to the exercise class (FIG 15), wherein the timeline includes: a first segment associated with the first portion of the exercise class, and a second segment separate from the first segment, the second segment associated with a second portion of the exercise class different from the first portion (see timeline of FIG 15 with multiple segments corresponding to different class portions). Maser does not teach the above further comprising: receiving information indicative of a second performance parameter, the second performance parameter being associated with a second user performing the first activity while the first portion of the exercise class is being displayed on a second display of the second exercise machine; and during display of the first portion of the exercise class on the first display, causing the first performance parameter to be displayed on the first display together with the second performance parameter simultaneously with the multi-segment timeline as required in each independent claim. There is no motivation to include the missing features absent improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784